[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON APPLICATION FOR CONFIRMATION OF ARBITRATION AWARD
In this matter the applicant seeks confirmation of an arbitration award. This case is the companion to AutomatedSalvage Transport, Inc v. Automated Container Recovery, Inc.,
Docket No. CV-95-0465819-S, in which the applicant in that case moved to vacate, modify or correct the same arbitration award which is the subject of this proceeding.
The court's ruling denying the Motion to Vacate, Modify or Correct Arbitration Award in Docket CV-95-0465819 addresses the precise issues raised in the applicant's motion in this case to confirm the award. Accordingly, that Ruling is incorporated by reference as the decision in this case, and it is, therefore, ordered that Automated Container Recovery's Application for Confirmation of Arbitration Award is hereby granted.
SO ORDERED.
Robert L. Holzberg, J.